Per Curiam.
This cause is a facet of .a probate appeal originally considered by this court in McSoley v. McSoley, 95 R. I. 257. There we determined the legality and scope of the appointment by a probate court of an administrator of ia decedent’s estate made after the court had denied probate of a purported will and while an appeal from such a denial was pending. We held that in those circumstances the probate court had jurisdiction to appoint a temporary administrator pendente lite or, as otherwise sometimes •called, an administrator ad colligendum. We remanded the cause to- the superior court with a direction to enter a decree in accordance with our opinion. Thereafter' the superior •court granted appellees’ motion for the entry of a decree and pursuant thereto entered a decree -which appellants by their exceptions, iduly taken, now allege is not in accord with o-ur opinion.
That decree reads as follows:
“1. The appeal of the Appellants from the -decree of the Warren Probate Court, -said decree dated March *66824, 1-949 whereby Alice M. McSoley was appointed as Administratrix of the Estate of William H. McSoley is denied.
William H. McSoley, Jr., Edmund Wexler, for appellants (proponents).
Stephen R. Walsh, for appellees (contestants).
“2. The -decree of the Warren Probate Court dated March 24, 1949 appointing the said Alice M. McSoley as Adirniná-stratrix of the aforesaid estate is hereby affirmed.
“3. That this decree be entered in this muse in -the Honorable Superior Court in -accordance with the directions of the Honorable Supreme Court.”
In the interest of clarity and accuracy together with the high hope -that o-u-r action here may tend to expedite the termination of the long and protracted litigation which has ensued between the parties hereto- we .believe -that the decree entered by the ¡superior court should be amended so as to describe more -precisely the fiduciary capacity of Alice M. MclSoley during the period for which she is accountable for •the management of this estate. She .should be identified in the decree as the temporary administratrix pendente lite of the estate of William H. McSoley.
The appellants’ exceptions are sustained, and the cause is remanded to the superior -court for the entry of its decree in accordance with this opinion.